DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angelsen et al. (US 2005/0203416; hereinafter Angelsen) in view of Angelsen et al. (US 2005/0203402; Angelsen ‘402) in view of Wright et al. (US 5793701; hereinafter Wright).
Angelsen shows a system for intravascular ultrasound (IVUS) imaging ([0022]-[0023]), comprising: an IVUS imaging catheter configured to be positioned in a blood vessel of a patient ([0023]), wherein the IVUS imaging catheter comprises an array of acoustic elements disposed in a circumferential arrangement (annular array, [0024]; Figure 2 illustrates curvature of the array), wherein the array is configured to obtain ultrasound data; a patient interface module (utility console 103, [0033]); and output the ultrasound image to a display ([0028]-[0029]).
Angelsen also shows wherein the processor circuit is configured to apply the filter to attenuate frequencies of the plurality of digital sampling points that are above the second frequency and below the second frequency (both low and high frequencies are filtered; claims 11-12).
Angelsen fails to show a patient interface module (PIM) comprising: an analog-to-digital converter (ADC); and a field-programmable gate array (FPGA); and a control system distinct from the PIM, wherein the PIM is communicatively interposed between the control system and the IVUS catheter, wherein the PIM is configured to: receive, at the ADC, an analog electrical signal representative of the ultrasound data and comprising phase information; generate, with the ADC, a plurality of digital sampling points from the analog electrical signal; forming, with the FPGA, an arrangement of the plurality of digital sampling points that preserves the phase information from the analog electrical signal while the ADC operates at a first frequency and the FPGA operates at a second frequency less than the first frequency; wherein the control system is configured to generate an ultrasound image based on the arrangement of the plurality of digital sampling points.
Angelsen fails to show arranging the plurality of digital sampling points into complex pairs to form a plurality of complex data points that preserve the phase information, and fails to show identifying the phase in relation to a direction defined with respect to the array, wherein the phase is identified using the plurality of complex data points.  Also, wherein the ADC is configured to operate at a first frequency, and wherein the FPGA is configured to operate at a second frequency less than the first frequency; wherein the FPGA comprises an accumulator, wherein the accumulator is configured to adjust the phase; wherein the PIM is configured to adjust, with the FPGA, the phase such that the plurality of complex data points comprise an adjusted phase; wherein the PIM is configured to interpolate, with the FPGA, the plurality of complex data points between a plurality of directions, and wherein the direction is one of the plurality of directions.
Angelsen ‘402 discloses a digital ultrasound beamformer.  Angelson ‘402 teaches a patient interface module (PIM) comprising (PIM is considered to include the circuitry of Figure 1 including ADC 113 and FPGA 114, but excluding control system CP 111; [0024]): an analog-to-digital converter (ADC) ([0024]); and a field-programmable gate array (FPGA) ([0024]); and a control system distinct from the PIM (CP 111; [0024]), wherein the PIM is communicatively interposed between the control system and the IVUS catheter (Figure 1), wherein the PIM is configured to: receive, at the ADC, an analog electrical signal representative of the ultrasound data and comprising phase information ([0024]); generate, with the ADC, a plurality of digital sampling points from the analog electrical signal ([0024]); forming, with the FPGA, an arrangement of the plurality of digital sampling points that preserves the phase information from the analog electrical signal while the ADC operates at a first frequency and the FPGA operates at a second frequency less than the first frequency (output of the ADC is separated into two signals into the FPGA with the sampling frequency of ½ the element signal; [0028]); wherein the control system is configured to generate an ultrasound image based on the arrangement of the plurality of digital sampling points ([0028]-[0029]).
Wright discloses methods and apparatus for coherent image formation.  Wright teaches arranging the plurality of digital sampling points into complex pairs to form a plurality of complex data points that preserve the phase information and identifying the phase in relation to a direction defined with respect to the array, wherein the phase is identified using the plurality of complex data points (the requirement for beam-to-beam coherency in this invention further implies the phase response (jointly represented with the amplitude response by, for example, an in-phase and quadrature response) of the system to a point target at any range on any scan line also to be substantially identical to the phase response to the same target at the same range on an adjacent scan line; it is desirable to adjust for systematic phase variations to establish coherent phase alignment among pre-detected beams in a scan; column 8, line 32-column 9, line 10); wherein the ADC is configured to operate at a first frequency, and wherein the FPGA is configured to operate at a second frequency less than the first frequency (well-known Nyquist sampling criteria; column 17, lines 5-30); wherein the FPGA comprises an accumulator, wherein the accumulator is configured to adjust the phase (summation; column 8, lines 10-30); wherein the PIM is configured to adjust, with the FPGA, the phase such that the plurality of complex data points comprise an adjusted phase (column 8, line 32-column 9, line 10); wherein the PIM is configured to interpolate, with the FPGA, the plurality of complex data points between a plurality of directions, and wherein the direction is one of the plurality of directions (column 13, lines 15-43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Angelson to utilize a PIM comprising an ADC operating at a first frequency and an FPGA operating at a second frequency less than the first frequency as taught by Angelson ‘402, as this will allow for processing of images in a wide frequency range by utilizing a digital beamformer which can be reconfigured and adapted to any particular application (Angelson ‘402, [0012]-[0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Angelson and Angelson ‘402 to identify and correct the phase as taught by Wright, in order to improve the accuracy of the final output image.  Further, as noted by Wright, it is desirable to adjust for systematic phase variations to establish coherent phase alignment among pre-detected beams in a scan.

Claims 5 and 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angelsen et al. (US 2005/0203416; hereinafter Angelsen) in view of Angelsen et al. (US 2005/0203402; Angelsen ‘402) and Wright et al. (US 5793701; hereinafter Wright) as applied to claim 1 above, and further in view of Sumanaweera et al. (US 20060094963; hereinafter Sumanaweera). 
Angelsen fails to show wherein the processor circuit is configured to: generate two complex numbers for each cycle of a center frequency of the analog electrical signal based on the interleaved first set of digital sampling points and second set of digital sampling points; and generate the ultrasound image based on the two complex numbers.
Angelsen also fails to show wherein the processor circuit is configured to form a data set separating the plurality of digital sampling points according to flavors, wherein the plurality of flavors comprise a plurality of directions relative to the circumferential array; wherein the processor circuit is configured to interpolate data values from different flavors in the data set; wherein the processor circuit comprises a memory comprising phase values for each acoustic element of the array stored thereon, wherein the phase values are 282012P02365US02 associated with a plurality of flavors, and wherein the processor circuit is configured to determine one or more flavors associated with the digital sampling points based on the phase values; wherein the phase values comprise differences between consecutive phase values.  
Sumanaweera teaches wherein the processor circuit is configured to: generate two complex numbers for each cycle of a center frequency of the analog electrical signal based on the interleaved first set of digital sampling points and second set of digital sampling points; and generate the ultrasound image based on the two complex numbers ([0018]-[0019], [0021]-[0024], [0030], [0047]-0049], [0054]-[0060]).
Sumanaweera teaches wherein the processor circuit is configured to form a data set separating the plurality of digital sampling points according to flavors associated with the digital sampling point, wherein the plurality of flavors comprise a plurality of directions relative to the circumferential array ([0030]); wherein the processor circuit is configured to interpolate data values from different flavors in the data set ([0028]-[0033]); wherein the processor circuit comprises a memory comprising phase values for each acoustic element of the array stored thereon, wherein the phase values are 282012P02365US02 associated with a plurality of flavors (the computer based system is considered to include a memory which stores the appropriate data for performing the signal processing techniques, including the phase values illustrated by the complex numbers; [0027]; see also lookup tables, [0033]), and wherein the processor circuit is configured to determine one or more flavors associated with the digital sampling points based on the phase values; wherein the phase values comprise differences between consecutive phase values (the phase values are considered to include a series of different phase values; [0028]-[0033]).  
Furthermore, Sumanaweera teaches an I/Q translation circuit (i.e. circuitry to condition complex waveforms according to “in-phase and/or quadrature values,” paragraph [0021]) to provide a complex number from a sample of the incoming waveforms from another circuit (even those from an offset subtract circuit, as the signals would be non-differentiating from other signals or waveforms being received by the I/Q translation circuit); and an interpolation circuit to interpolate complex values from the I/Q translation circuit (as described in paragraphs [0028 – 0030]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Angelsen, Angelsen ‘402, and Wright to generate complex numbers to utilize in signal processing of the obtained ultrasound data as taught by Sumanaweera, as this allows for the data to be stored, processed, and ultimately displayed in a manner which is more useful for the operator, by utilizing both magnitude and phase of velocity values for example, as taught by Sumanaweera ([0018]-[0019]).
Angelsen also fails to show the processor circuit is configured to generate the plurality of digital sampling points such that the digital sampling points are separated by approximately ¼ of a wave cycle of a center frequency of the electrical signal.  
Nonetheless, it would be within the skill of an ordinary artisan to set the digitalization points apart by approximately ¼ of a wave cycle of the center frequency of the signal so that one may obtain improved signal conditioning, which Sumanaweera is interested, in as Sumanaweera discusses “avoiding artifacts associated with the linear interpolation” (paragraph [0030]).

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angelsen et al. (US 2005/0203416; hereinafter Angelsen) in view of Angelsen et al. (US 2005/0203402; Angelsen ‘402), Wright et al. (US 5793701; hereinafter Wright), and Sumanaweera et al. (US 20060094963; hereinafter Sumanaweera) as applied to claim 5 above, and further in view of Mayo (US 4683893).
Angelsen fails to show wherein the processor circuit is configured to average the two complex numbers; wherein the processor circuit is configured to: compute, based on the plurality of digital sampling points, a DC offset; and subtract the DC offset from the plurality of digital sampling points.
Mayo teaches wherein the processor circuit is configured to average the two complex numbers (fig. 3; col. 4, line 42 - col. 5, line 15); wherein the processor circuit is configured to: compute, based on the plurality of digital sampling points, a DC offset; and subtract the DC offset from the plurality of digital sampling points (e.g. as shown in figs. 2a and 2b; “addition of a time frequency compensation signal yields an FM signal which is positive and negative with respect to the slower varying mean frequency”).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Angelsen, Angelson ‘402, Wright, and Sumanaweera, to average and compute a DC offset as taught by Mayo, as this type of signal processing will further improve the quality of the obtained ultrasound signal.

Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angelsen et al. (US 2005/0203416; hereinafter Angelsen) in view of Angelsen et al. (US 2005/0203402; Angelsen ‘402) and Wright et al. (US 5793701; hereinafter Wright) as applied to claim 1 above, and further in view of Proudian et al. (US 4917097; hereinafter Proudian).
Angelsen fails to show wherein the processor circuit is configured to: reconstruct, based on the interleaved first set of digital sampling points and second set of digital sampling points, a plurality of scan lines; and apply a spatial filter to adjacent scan lines of the plurality of scan lines; wherein the spatial filter comprises a four-point FIR filter.
Proudian teaches wherein the processor circuit is configured to: reconstruct, based on the interleaved first set of digital sampling points and second set of digital sampling points, a plurality of scan lines; and apply a spatial filter to adjacent scan lines of the plurality of scan lines; wherein the spatial filter comprises a four-point FIR filter (column 25, lines 30-67).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Angelsen, Angelsen ‘402, and Wright to reconstruct, based on the interleaved first set of digital sampling points and second set of digital sampling points, a plurality of scan lines; and apply a spatial filter to adjacent scan lines of the plurality of scan lines, wherein the spatial filter comprises a four-point FIR filter as taught by Proudian, as this type of filter may be for example be effective in producing the desired filter characteristics in order to obtain a higher quality signal of the tissue.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angelsen et al. (US 2005/0203416; hereinafter Angelsen) in view of Angelsen et al. (US 2005/0203402; Angelsen ‘402) and Wright et al. (US 5793701; hereinafter Wright) as applied to claim 1 above, and further in view of Fan et al. (US 2012/0136255; hereinafter Fan) 
Angelsen fails to show a processor circuit in communication with the imaging device, wherein the processor circuit is configured to: receive an analog electrical signal representative of the ultrasound data; generate a plurality of digital sampling points from the analog electrical signal, wherein the plurality of digital sampling points includes: a first set of digital sampling points corresponding to peaks and troughs of the analog electrical signal; and a second set of digital sampling points corresponding to nodes of the analog electrical signal, wherein the nodes comprise zero voltage values of the analog electrical signal.
Fan discloses an ultrasound measurement system.  Fan teaches a processor circuit in communication with the imaging device, wherein the processor circuit is configured to ([0277]-[0282]; Fig. 25): receive an analog electrical signal representative of the ultrasound data (the input raw pulse to the processing circuitry is considered to be an input analog electrical signal; [0149], [0139]-[0143]; Fig. 5); generate a plurality of digital sampling points from the analog electrical signal, wherein the plurality of digital sampling points includes: a first set of digital sampling points corresponding to peaks and troughs of the analog electrical signal ([0148]-[0152]; Fig. 7); and a second set of digital sampling points corresponding to nodes of the analog electrical signal, wherein the nodes comprise zero voltage values of the analog electrical signal (points that are not peaks and troughs; the obtained signal is considered to comprise nodes comprising zero voltage values of the analog electrical signal [0155]; Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the combined invention of Angelsen, Angelsen ‘402, and Wright to digitize the received signal and to analyze the peaks/troughs/nodes in the signal as taught by Fan, as this allows for unique sections of the signal to be identified and classified, and the overall image quality to be improved.  For example as described by Fan, the peaks and troughs in the signal allow for the critical points in the cardiac phase to be determined such as the systolic and diastolic starting, mid, or ending points.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN CWERN/           Primary Examiner, Art Unit 3793